216 F.3d 264 (2nd Cir. 2000)
VERMONT RIGHT TO LIFE COMMITTEE, INC., Plaintiff-Appellant,v.WILLIAM H.   SORRELL, in his official capacity as Vermont Attorney General; JOHN T. QUINN, in his     official capacity as Vermont State's Attorney; WILLIAM WRIGHT, in his capacity as  Vermont State's Attorney; DALE O. GRAY, in his/her official capacity as Vermont State's   Attorney; JAN PAUL, in his/her official capacity as Vermont State's Attorney; LAUREN  BOWERMAN, in her official capacity as Vermont State's Attorney; JAMES HUGHES, in his   official capacity as Vermont State's Attorney; LINDA P. EFFEL, in her official capacity as    Vermont State's attorney; JOEL W. PAGE, in his official capacity as Vermont State's  Attorney; JAMES D. MCNIGHT, in his official capacity as Vermont State's Attorney; JANE  WOODRUFF, in her official capacity as Vermont State's Attorney; JAMES P. MONGEON,    in his official capacity as Vermont State's Attorney; TERRY TRONO, in his/her official    capacity as Vermont State's Attorney; DAN DAVIS, in his official capacity as Vermont    State's Attorney; PATRICIA ZIMMERMAN, in her official capacity as Vermont State's     Attorney; JAMES F. MILNE, in his official capacity as Vermont Secretary of State;     EDWARD W. HAASE, in his official capacity as Vermont Commissioner of Taxes,   Defendants-Appellees, VERMONT PUBLIC INTEREST RESEARCH GROUP; COMMON  CAUSE/VERMONT; LEAGUE OF WOMEN VOTERS OF VERMONT; RURAL VERMONT;            SETH BONGARTZ; CHERYL RIVERS; MARJORIE POWERS,                      Intervenors-Defendants-Appellees.
No. 98-9325
UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT
May 5, 1999, ArguedJune 14, 2000, Decided

1
NOTE:  THE COURT HAS WITHDRAWN THIS OPINION.  SEE AMENDED OPINION AT 221 F.3d 376.